HOOD, Judge.
We rendered judgment in this case on June 24, 1975. See State, Department of Highways v. Soileau, 315 So.2d 384 (La. App. 3 Cir. 1975). The Supreme Court remanded the case for re-argument before a panel of at least five judges, pursuant to the provisions of Article 5, Section 8, of the Louisiana Constitution of 1974. See 320 So.2d 206 (La.1975).
The case has been re-argued in accordance with the order of the Supreme Court. After considering all of the facts and arguments of counsel, we have concluded that the judgment rendered by a panel of three judges in this case on June 24, 1975, is correct.
For these reasons, the judgment rendered herein on June 24, 1975, is reinstated and made the judgment of this court. (See 315 So.2d 384). The judgment appealed from is amended by reducing the amount of the award made to defendant from $28,075.00 to the sum of $475.00. In all other respects the judgment of the trial court is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Amended and affirmed.
WATSON, J., dissents for reasons previously assigned.